NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (this “Agreement”) is made as of January __, 2018
by and between Hispanica International Delights of America, Inc. (the
“Company”), a Delaware corporation, with its principal place of business at 575
Lexington Avenue, 45th Floor, New York, NY 10022, and each of the purchasers
identified on the signature pages hereto (each a “Purchaser” and collectively,
the “Purchasers”).

 

WHEREAS, the Company desires to sell to the Purchasers, and each of the
Purchasers, severally and not jointly, desire to purchase from the Company, a
Secured Convertible Promissory Note in the principal amount set forth opposite
each Purchaser’s name on the signature page attached hereto (each a “Note” and
together, the “Notes”);

 

WHEREAS, the aggregate principal amount of Notes to be offered and sold to
Purchasers under the terms of this Agreement is $700,000; and

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of the Securities Act of 1933, as amended (the “1933 Act”),
and the rules and regulations promulgated by the Securities and Exchange
Commission (the “SEC”) thereunder.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
of the Purchasers, intending to be legally bound, hereby agree, severally and
not jointly, as follows:

 

ARTICLE I PURCHASE AND SALE OF NOTE

1.1.  Authorization of Note. The Company has authorized the issuance of the
Notes.

 

1.2.   Agreement to Sell and Purchase the Notes. Subject to the terms and
conditions hereof, the Company agrees to issue and sell to the Purchasers, and
the Purchasers agree to purchase from the Company, severally and not jointly, at
Closing (as defined below), the Notes in the principal amount set forth opposite
each Purchaser’s name on the signature page attached hereto (“Purchase Price”)
in the total aggregate principal amount of $700,000. This purchase commitments
are made in accordance with and subject to the terms and conditions described in
this Agreement. The terms of each Note shall be as set forth in the form of Note
attached hereto as Exhibit A (the “Form of Note”).

 

1.3.   Delivery of Notes. The Purchasers hereby authorize and direct the
Company, at each Closing, to deliver the Notes to be issued to each Purchaser
pursuant to this Agreement to each Purchaser’s address indicated on the
signature page hereto.

 

1.4.   Conversion. The Notes shall be convertible into shares of the Company’s
common stock, $0.001 par value (the “Conversion Shares”), on such terms set
forth in the Form of Note.

 

1.5.   Redemption. The Notes may be redeemed at any time prior to the Maturity
Date, as such term is defined in each Note, without prepayment penalty, on such
terms set forth in the Form of Note.

 

1.6.   Closings. The closing with respect to the transactions contemplated by
this Agreement shall occur at such times as determined by the Company from time
to time, until such time as the Company has issued Notes in the aggregate
principal amount of $700,000 (each, a “Closing”). Each Closing shall take place
at the offices of the Company, or such other time and place as agreed to by the
Company and each Purchaser.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION

 

Each Purchaser hereby represents and warrants to the Company, severally and not
jointly, as follows:

 

2.1.   Reliance on Exemptions. The Purchaser acknowledges that the offering and
sale of the Notes (the “Offering”) has not been reviewed or recommended by the
SEC or any state agency because the Offering is intended to be a nonpublic
offering exempt from the registration requirements of the 1933 Act and state
securities laws. The Offering is being made solely to “accredited investors,” as
defined in Rule 501 of Regulation D promulgated under the 1933 Act. The
Purchaser understands that the Company is relying upon the truth and accuracy
of, and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Notes.

 

2.2.   Investment Purpose. The Purchaser represents that the Notes are being
purchased for its own account, for investment purposes only and not with a view
to distribution or resale to others in contravention of the registration
requirements of the 1933 Act. The Purchaser agrees that it will not sell or
otherwise transfer the Notes, unless they are registered under the 1933 Act or
unless an exemption from such registration is available.

 

2.3.    Accredited Investor. The Purchaser represents and warrants that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the 1933 Act and that it is able to bear the economic risk of
any investment in the Notes. The Purchaser further represents and warrants that
all information provided to the Company by the Purchaser is accurate and
complete in all material respects.

 

2.4.  Loss of Investment; Sophisticated Investor. The Purchaser recognizes that
the purchase of the Notes involve a high degree of risk in that: (i) an
investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Notes; (ii) transferability of the Notes is limited; and (iii)
the Company may require substantial additional funds to operate its business and
there can be no assurance that any other funds will be available to the Company,
in addition to all of the other risks to which the Company may be subject. The
Purchaser is an expert and sophisticated investor and has such knowledge and
experience in financial and business matters so as to enable the Purchaser to
utilize the information made available to the Purchaser in connection with the
Notes to evaluate the merits and risks of an investment in the Notes, and to
make an informed investment decision with respect thereto. The Purchaser has
consulted with its own legal and tax and other relevant experts and is not
relying on the Company with respect to the tax, economic or any other
considerations of an investment in the Company or in the Notes. The Purchaser
recognizes that an investment in the Company involves substantial risks,
including loss of the entire amount of such investment, and has taken full
cognizance of and understands all of the risks related to the purchase of the
Notes.

 

2.5.                            Information. The Purchaser acknowledges careful
review of this Agreement and all exhibits hereto (collectively, this
“Agreement”), and hereby represents that: (i) the Purchaser has been furnished
by the Company during the course of this transaction with all information
regarding the Company which it has requested; and, (ii) the Purchaser has been
afforded the access and the opportunity to ask questions of and receive answers
from duly authorized officers of the Company concerning the Company, the terms
and conditions of the Offering, and any additional information which it has
requested.

 

2.6.    No Representations. Except for the representations and warranties of the
Company contained herein and in the Notes, the Purchaser hereby acknowledges and
agrees that no oral or written representations or warranties of any kind have
been made to the Purchaser by the Company or any agent, employee or affiliate of
the Company and in entering into this transaction the Purchaser is not relying
on any information other than the results of independent investigation by the
Purchaser.

 

2.7.    Tax Consequences. The Purchaser acknowledges that the Offering may
involve tax consequences and the Company are not providing any tax advice or
information. The Purchaser acknowledges that it must retain its own professional
advisors to evaluate the tax and other consequences of an investment in the
Notes.

 

2.8.    Transfer or Resale. The Purchaser will not sell or otherwise transfer
the Notes without registration under the 1933 Act or applicable state securities
laws, or pursuant to an exemption therefrom. The Purchaser understands that Rule
144 promulgated under the 1933 Act sets forth certain restrictions on the
ability to resell securities without having to satisfy the registration
requirements under the 1933 Act. The Purchaser consents that the Company may, if
it desires, permit the transfer of the Notes out of the Purchaser’s name only
when the Purchaser’s request for transfer is accompanied by an opinion of
counsel reasonably satisfactory to the Company that neither the sale nor the
proposed transfer results in a violation of the 1933 Act or any applicable state
“blue sky” laws.

 

2.9.   State Securities Laws; Legends. The Purchaser agrees and acknowledges
that the Notes will bear a legend substantially in the form presented below:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS
SECURITY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO
SUCH SECURITY UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

2.10.   No General Solicitation. The Purchaser represents that the Purchaser was
not induced to invest by any form of general solicitation or general advertising
including, but not limited to, the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; and (ii) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.

 

2.11.    Authorization; Enforcement; Validity. If the Purchaser is a
corporation, partnership, trust, or other entity, the Purchaser represents and
warrants that: (a) it is authorized and otherwise duly qualified to purchase and
hold the Notes; and (b) that this Agreement has been duly and validly
authorized, executed and delivered and constitutes the legal, binding and
enforceable obligation of the undersigned.

 

2.12.    No Conflicts. If the Purchaser is a corporation, partnership, trust, or
other entity, Purchaser represents and warrants that the execution and delivery
by the Purchaser of this Agreement will not result in any violation of, or be in
conflict with, or constitute a default under, the organizational documents of
such entity, any agreement or instrument to which such entity is a party or by
which such entity or its respective properties are bound, or any judgment,
decree, order or, to its knowledge, any statute, rule or regulation applicable
to such entity.

 

2.13.  Address. The Purchaser hereby represents that the address of the
Purchaser furnished by Purchaser at the end of this Agreement is the
undersigned’s principal residence if the Purchaser is an individual or its
principal business address if it is a corporation or other entity.

 

2.14.   Authority of Signatory. Any person executing this Agreement on behalf of
Purchaser represents and warrants that he or she is duly authorized to enter
into and execute this Agreement on behalf of the Purchaser.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Purchasers as follows:

 

3.1.  Legality. The Company has the requisite corporate power and authority to
enter into this Agreement and to issue and deliver the Notes. The execution and
delivery of this Agreement and the issuance and delivery of the Notes hereunder
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action by the Company. This
Agreement has been duly and validly executed and delivered by and on behalf of
the Company and is the valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by general equitable principles, bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally.

 

3.2.    Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and is duly qualified
as a foreign corporation in all jurisdictions where the failure to be so
qualified would have a materially adverse effect on its business.

 

3.3.    Non-Contravention/Third Party Consents. Neither the execution and
delivery of this Agreement, the issuance of the Notes nor the consummation of
the transactions contemplated by this Agreement conflicts with or results in a
breach by the Company of any of the terms or provisions of, or constitutes a
default under, the Articles of Incorporation or by-laws of the Company, or any
indenture, mortgage, deed of trust or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, or any existing applicable Federal or State law, rule, or regulation
or any applicable decree, judgment or order of any court, Federal or State
regulatory body, administrative agency or other domestic governmental body
having jurisdiction over the Company or any of its properties or assets, except
for such conflicts, breaches or defaults as would not have a material adverse
effect on the Company’s business. To the extent that any third-party consent is
necessary, the Company will obtain such consent prior to the Closing.

 

ARTICLE IV

COVENANTS

4.1 Use of Proceeds. The Company shall use the net proceeds from the issuance of
the Note solely for general working capital purposes.

 

4.2 Equity Participation Right. As additional consideration to the Purchasers
for the purchase of the Notes, during the period from each Closing until the
principal amount of the Note purchased by the applicable Purchaser (the “Equity
Participation Period”), each Purchaser shall have the right (but not the
obligation) to purchase from time to time during the Equity Participation Period
any securities offered by the Company during the Equity Participation Period to
third parties (“Equity Participation Right”); provided, however, such Equity
Participation Right shall only apply with respect to up to fifty percent (50%)
of the principal amount of such Note purchased by the Purchaser.

 

ARTICLE V

MISCELLANEOUS

 

5.1        Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company: Hispanica International Delights of America, Inc.

575 Lexington Avenue, 4th Floor

New York, NY 10022

Attention: Fernando Oswaldo Leonzo

Tel. No.: 914-413-6106

Fax No.: 516-223-2894

 

If to the Purchasers: At such address set forth opposite each Purchaser’s name
on the signature page attached hereto.

 

or to such other address and/or facsimile number and/or to the attention of such
other person as specified by written notice given to the Company five (5) days
prior to the effectiveness of such change.

 

5.2      Entire Agreement; Amendment. This Agreement, along with the Notes,
supersedes all other prior oral or written agreements between the Purchasers,
the Company, their affiliates and persons acting on their behalf with respect to
the matters discussed herein, and this Agreement and the Notes contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor the Purchasers make any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the undersigned.

 

5.3       Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

5.4        Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the Southern District of New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereby irrevocably waives any right it may
have, and agrees not to request, a jury trial for the adjudication of any
dispute hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby.

 

5.5        Indemnification. Each Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, any agents and each of their respective
officers, directors, employees, agents, attorneys, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees, and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any breach by
the Purchaser of any representation, warranty, covenant or agreement made by the
Purchaser herein.

 

The Company agrees to indemnify and hold harmless the Purchasers, any agents and
each of their respective officers, directors, employees, agents, attorneys,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees, and expenses whatsoever (including, but not limited to,
any and all expenses incurred in investigating, preparing or defending against
any litigation commenced or threatened) based upon or arising out of any actual
or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach of the Company
of any covenant or agreement made by the Company herein or in any other document
delivered by or on behalf of the Company in connection with this Agreement.

 

5.6       Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

5.7       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. No
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Company.

 

5.8       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

5.9        Survival. The representations and warranties of the Company and the
Purchasers contained in Articles II and III and the agreements set forth in this
Article V shall survive for a period of one year after the Closing.

 

5.10         Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

5.11       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

5.12       Legal Representation. Each Purchaser acknowledges that: (a) it has
read this Agreement and the exhibits hereto; (b) it has either been represented
in the preparation, negotiation, and execution of this Agreement by legal
counsel of its own choice, or has chosen to forego such representation by legal
counsel after being advised to seek such legal representation; and (c) it
understands the terms and consequences of this Agreement and is fully aware of
its legal and binding effect.

 

5.13         Confidentiality. Each Purchaser agrees that it shall keep
confidential and not divulge, furnish or make accessible to anyone, the
confidential information concerning or relating to the business or financial
affairs of the Company to which it has become privy by reason of this Agreement
until such information has been publicly disclosed by the Company or until such
information is no longer material; provided, however, that each Purchaser may
disclose any such confidential information (i) as has become generally available
to the public, other than as a result of a breach of this Section 4.13 by the
Purchaser, (ii) to the Purchaser’s members, managers, equity holders, agents and
professional advisors who need to know such information and agree (or are under
a duty) to keep it confidential, and (iii) to the extent disclosure is necessary
in order to comply with any law, order, regulation, ruling, summons or subpoena
applicable to the Purchaser, provided (x) each Purchaser shall, to the extent
practicable, give the Company notice of such request and shall cooperate with
the Company, at its request and expense, to seek a protective or similar order,
and (y) in the absence of such order, shall furnish only that portion of the
information which, in accordance with the advice of counsel, is legally required
to be furnished.

 

5.14       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that a facsimile signature or
counterpart delivered by other electronic transmission (such as electronic mail
of .pdf files), shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature or counterpart delivered by other electronic
transmission.

 

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

HISPANICA INTERNATIONAL DELIGHTS OF AMERICA, INC.

 

 

By:__________________________________

Name: Fernando Oswaldo Leonzo

Title: Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS FOLLOW]

 

 

 

[NAME OF PURCHASER]

 

 

By: _________________________

Name:

Title:

 

Note Principal Amount: $_________

 

Status (check boxes as applicable):

 

o Purchaser is an “accredited investor” as defined in Rule 501(a) under the
Securities Act.

 

o Purchaser is a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act. 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

FORM OF NOTE

